                                          USDC SDNY                            May 27, 2021
                                          DOCUMENT
         Via ECF                          ELECTRONICALLY FILED
                                          DOC #:
         Hon. Mary Kay Vyskocil           DATE FILED: 
         Southern District of New York
         United States Courthouse
         500 Pearl Street, Room 2230
         New York, NY 10007

                Re:     Schivek v. Authentic Brands Group, LLC.
                        No. 21 Civ. 1705 (MKV)

         Dear Judge Vyskocil:

                 We represent the Plaintiff in this matter. We write jointly with the Defendant to request
         adjournment of the Initial Pretrial Conference, currently scheduled for June 10, 2021, and
         adjournment of the Joint Letter and Proposed Case Management Plan, which is currently due on
         June 3, 2021 per Your Honor’s Scheduling Order [DE# 9].

                On May 10, 2021 this case was referred to mediation through the SDNY’s ADR Program
         for counseled employment discrimination cases [DE # 10]. On May 26, 2021, the SDNY ADR
         Mediation Office assigned mediator Shira Forman to mediate this matter. The parties will be
         meeting with Ms. Forman on June 8, 2021 to finalize the format, date and time of the mediation
         by June 11, 2021.

                As such, the parties jointly respectfully request that the Initial Pretrial Conference and due
         date for the Joint Letter and Proposed Case Management Plan be adjourned to a date after the
         mediation takes place in the event that the case does not resolve at mediation.

                 The parties intend to mediate in good faith, and make the requested adjournments in the
         interest of saving the parties the time and expense, and judicial economy.

                This is the parties’ first request for the adjournments set forth herein.

                Thank you for Your Honor’s consideration of this matter.

*UDQWHG7KH,37&LV$'-2851('WR-XO\DW$0             Respectfully
                                                                       Respe
                                                                          p ctfu
                                                                              fu
                                                                               ull
                                                                                 l y submitted,
7KHMRLQWOHWWHULVGXHRQHZHHNEHIRUHWKHFRQIHUHQFH
7KHMRLQWOHWWHULVGXHRQHZH
                            ZHHNEHIRUHWKHFRQIHUHQFH
                            ZH

         0D\                                                    Tana F
                                                                              Forrester
                                                                                o rester
                                                                                or
